IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                            )
AHMAD MOHAMMAD AL DARBI,                    )
                                            )
               Petitioner,                  )
                                            )
        v.                                  )   Civil Action No. 05-2371 (RCL)
                                            )
BARACK OBAMA, et al.,                       )
                                            )
               Respondents.                 )
                                            )


                                           ORDER

        Upon consideration of Respondents’ First Consent Motion to Extend Date for Respondents to

File Opposition to Petitioner’s Motion to Compel Production of Exculpatory Information and

Automatic Discovery and without objection by Petitioner, it is hereby

        ORDERED that the time for Respondents to file their opposition to Petitioner’s Motion

to Compel Production of Exculpatory Information and Automatic Discovery is extended until

August 14, 2009, nunc pro tunc.




Date:    8/18/2009                           /s/ Royce C. Lamberth
                                            UNITED STATES DISTRICT JUDGE